Citation Nr: 1512781	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability, to include residuals of a fracture of the right tibia.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral leg weakness, to include as secondary to a back disability.

5.  Entitlement to service connection for a cervical spine disability (neck).

6.  Entitlement to service connection for a testicular disability, to include sterility and testicular atrophy.

7.  Entitlement to service connection for an acquired psychiatric disability, to include a disorder manifested by memory loss, depression, and an adjustment disability with depressed mood.
REPRESENTATION

Appellant represented by:	James L. Stanton, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980, and from May 1984 to December 1989, in addition to many years of service in the Army National Guard from February 1980 to March 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) in May 2006.  A transcript of the hearing is of record. 

This case was remanded in July 2011 and April 2013 for further development.  The RO most recently issued a supplemental statement of the case in December 2014 and the appeal is once again before the Board.

The Board apologizes for the delay in the abjudication of this case. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The evidence does not establish a nexus between the Veteran's bilateral knee, bilateral ankle, back, cervical spine, testicular, or acquired psychiatric disabilities and service.

2.  A preponderance of the evidence is against a finding of a current right tibia or bilateral leg weakness disability for VA purposes. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability, bilateral ankle disability (to include residuals of a fracture of the right tibia), and bilateral leg weakness disability were not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2014).  

2.  A back disability or cervical spine disability were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  A testicular disability, to include sterility and testicular atrophy, and an acquired psychiatric disability, to include a disorder manifested by memory loss, depression, and an adjustment disability with depressed mood, were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 38 U.S.C.A. § 101(22)(a), (c).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran alleges that he injured his bilateral knees, bilateral ankles (including residuals of a fractured right tibia), back and cervical spine in a fall during a physical training exercise in July 1991 during ACDUTRA.  He asserts that his problems today are related to this ACUDTRA accident. 

Knees, Ankles, Back, Bilateral Leg Weakness, and Cervical Spine

Service treatment records reflect that the Veteran was treated for complaints of low back pain in September 1987.  He was diagnosed with a low back strain.  A September 1989 separation examination noted a normal clinical evaluation of his feet, lower extremities, neck, spine and other musculoskeletal.  The Veteran denied cramps in his legs, arthritis, recurrent back pain, a 'trick' or locked knee, or foot trouble in a report of medical history completed at that time, providing factual evidence against his own claim. 

Following separation from active duty service, the Veteran continued to serve with the Army National Guard with various periods of ACDUTRA and INACDUTRA service.  During a period of ACDUTRA service in June 1991 the Veteran alleges that he fell from 'monkey bars' in a physical training exercise.  Statements from witnesses to this accident were submitted and the Board notes for the record that the Veteran suffered a fall during a period of ACDUTRA service.  

The Board notes, however, that in an August 1994 medical examination, 3 years following this conceded accident, the Veteran had normal clinical evaluations of his neck, feet, lower extremities, spine and other musculoskeletal.  In an August 1994 report of medical history he denied arthritis, recurrent back pain, a 'trick' or locked knee, or foot trouble, providing more evidence against this claim.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with a twisted knee (1999), ankle issues (1997), swelling of the right lower leg (2002), X-ray evidence of an old well healed fracture of the tibia (2002), back pain (1998), muscle strain of the back (1999), herniated disk in the spine (1999), degenerative disc disease of the lumbar spine (2000), and fracture of the cervical spine (1998).

Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis as the post-service evidence, overall, tends to note problems well after service or the event in question, with problems caused by other events, providing evidence against these claim.  A detailed review of post-service medical evidence provides particularly negative evidence against these claims.

Recent records reflect diagnoses of bilateral knee arthralgia, bilateral ankle arthralgia, degenerative disc disease and degenerative joint disease of the lumbar and cervical spine.  See August 2011 VA examination.  A diagnosis of bilateral leg weakness has not been made during the period on appeal. 

With respect to the Veteran's degenerative joint disease (arthritis) of the lumbar and cervical spine, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his cervical spine and his lumbar spine until 1998.   

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for several years following service.  This long period without problems weighs against the claims.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against these claims.   

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his lumbar spine or cervical spine for several years following his ACDUTRA accident in 1991.  Additionally,  the value of the Veteran's assertions are diminished, given that there is clinical evidence indicating that his spine or other musculoskeletal systems were normal in August 1994, three years following his injury.   

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of lumbar and cervical spine arthritis since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his bilateral knee, bilateral ankle, and bilateral leg weakness disabilities since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's knees, ankles and legs are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of lumbar and cervical spine arthritis is not consistent with the evidence, and the Veteran's alleged clinical history regarding onset and continuity of bilateral knee, bilateral ankle, and bilateral leg weakness problems are not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his bilateral knee, bilateral ankle, lumbar spine, bilateral leg, or cervical spine issues the Veteran has today are connected to service.  Again, the service and post-service evidence provide particularly negative evidence against these claims. 

The Veteran underwent an August 2011 VA examination.  With respect to his bilateral knees the VA examiner noted that the Veteran's bilateral knee arthralgia was less likely than not caused by or the result of injury or illness during active military service.  The VA examiner rationalized that a review of the Veteran's service treatment records fails to reveal any apparent knee injury during active military service. It was noted that a left knee injury occurred while the Veteran was employed at Kiefer resulting in pain over the medial meniscus in July 1999.  It was noted that X-rays at the time of the examination failed to reveal evidence of prior trauma or osteoarthritis and were reported as normal.

The August 2011 VA examiner opined that the Veteran's bilateral ankle arthralgia were less likely as not caused by or the result of injury or illness during active military service.  The VA examiner noted that the service treatment records failed to reveal any ankle injury during active military service.  He indicated that the Veteran had reported right ankle swelling and pain in April 1997 which appeared to be work related and in February 2002 after twisting his ankle.  It was noted that X-rays on VA examination failed to reveal evidence of prior trauma or osteoarthritis and were reported as normal.

A February 2014 VA addendum opinion was obtained.  The VA examiner noted that the Veteran's knee and ankle conditions were less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that a review of the service treatment records showed no evidence of a 14 foot fall in 1991.  However, even if the fall did occur the VA examiner noted that there was no evidence to support a knee or ankle injury.  He rationalized that degenerative changes occur from disruption of the joint articular surfaces and that when this occurs (traumatic arthritis) symptoms develop in 6-12 months.  The VA examiner noted that there is no evidence of any such conditions until many years later. 

As part of the Veteran's ankle claim, he is also claiming service connection for residuals of a fracture of the right tibia.  The February 2014 VA examiner noted that the Veteran's residuals of a fracture of a right tibia clearly and unmistakably existed prior to service and were not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner rationalized that a review of the service treatment records show no evidence of a 14 foot fall in 1991 however, if it did occur, there is no evidence to support permanent aggravation of a healed right tibia fracture.  He noted that X-rays show an old healed tibia fracture without complication.

With respect to the Veteran's lumbar spine the VA examiner noted that the Veteran had a mechanical low back strain which had been treated and resolved during activity military service.  It was noted that a September 1989 separation examination and reserve July 1990 enlistment examination were both silent with regards to complaints of continued back/sciatica issues and exams were noted as normal.  The VA examiner stated that a November 1998 treatment record reflects recurrent back pain treated by a chiropractor and a subsequent December 1998 treatment record notes low back pain for several weeks related to heaving lifting at work.  The VA examiner noted an additional work related thoracic spine injury in April 2000 after falling at work.  The Veteran underwent surgery in October 2001.

The VA examiner noted that the Veteran's degenerative disc disease and degenerative joint diseases of the lumbar spine was less likely than not caused by or a result of injury or illness during active military service. 

With respect to the Veteran's cervical spine, the August 2011 VA examiner noted that it too was less likely than not caused by or a result of injury or illness during active military service.  The VA examiner noted that the Veteran's service treatment records failed to reveal any apparent cervical spine injury during active military service.  It was noted that the Veteran had sustained a work related injury in December 1998 at Kiefer and although it was initially thought to be a C7 fracture it was ultimately determined to be an impingement syndrome.  The VA examiner noted that the Veteran had undergone a C5-6 fusion in 1999.

A February 2014 VA addendum opinion was also obtained with respect to the Veteran's cervical spine and lumbar spine claims.  The VA examiner noted that the conditions were less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that a review of the service treatment records shows no evidence of a 14 foot fall in 1991 however, if it did occur there is no evidence to support a cervical spine injury or a back injury.  He stated that degenerative changes occur from disruption of joint articular surfaces and that when this occurs (traumatic arthritis) symptoms develop in 6-12 months.  The VA examiner noted that there is no evidence of any such conditions until many years later and records indicate that cervical spine problems are associated with work injuries.

Consideration has been given to numerous private treatment records which note a history provided by the Veteran of having back pain since a fall in the military in 1991.  However, as noted above the Veteran's statements asserting continuity of symptomatology of lumbar and cervical spine arthritis since service lack accuracy and have limited probative value

The Board has additionally considered a September 2005 private treatment record which noted complaints of ankle and foot pain since his fall in service.  The private treating practitioner noted that his disabilities certainly may have been caused by his fall in the military.  No rationale was provided.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally diminishing the probative value of this opinion is its speculative nature. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his bilateral knee, bilateral ankle, back or cervical spine, and a great deal of evidence against these claims, some coming from the Veteran's own prior statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his bilateral knee, bilateral ankle, back or cervical spine, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's contentions is outweighed by the August 2012 VA opinions and February 2014 addendum opinions. 

Additionally, with respect to any claim the Veteran may have for residuals of a fractured tibia, the February 2014 VA examiner noted that the Veteran's residuals of a fracture of a right tibia clearly and unmistakably existed prior to service and were not aggravated beyond its natural progression by an in-service event, injury, or illness. Significantly it was noted that the Veteran X-rays show an old healed tibia fracture without complication.  

The Veteran has also asserted service connection is warranted for leg weakness associated with a back disability.  In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Veteran has not been service-connected for a spine disability; the Board is denying his spine disability claim in the opinion above.  As he is not service-connected for this disorder, his secondary service connection claim for leg weakness, must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  Additionally, the record also does not show the Veteran has been diagnosed with a disability manifested by leg weakness during the period on appeal, although complaints of bilateral leg pain were noted in 2003. 

Without evidence of a current disability, there is no basis for service connection for residuals of a fracture of the tibia or bilateral leg weakness.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time or contemporary to the time that a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, there is no competent evidence that the Veteran has a current disability related to residuals of a fracture of the right tibia or related to weakness of the legs.  Although various treatment records reflect complaints of leg pain, the Board emphasizes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection (knees, ankles, back, bilateral leg weakness, cervical spine) and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Testicular Disability and Acquired Psychiatric Disability

The Veteran claims that he suffers from infertility issues and memory problems associated with a high fever in service.  

Service treatment records reflect that the Veteran was treated in February 1985 for a high temperature.  He was treated in November 1985 for sores on his tongue and a high temperature; a diagnosis of acute glosso pharyngitis was recorded.  A March 1981 Line of Duty report reflects that the Veteran had a mild concussion.  In addition, an April 1989 service treatment records shows that the Veteran was assaulted and suffered head trauma with loss of consciousness or a concussion.  A September 1989 separation examination noted a normal clinical genitourinary, head and psychiatric evaluations.  The Veteran denied depression or excessive worry, loss of memory or amnesia or nervous trouble of any sort in a report of medical history completed at that time, providing more factual evidence against this case. 

A review of the post-service medical evidence reflects that the Veteran and his wife have sought treatment for a history of male infertility.  He has also been diagnosed with an adjustment disorder with depressed mood.  

The Board has considered the Veteran's statements regarding continuity of symptoms of his testicular and acquired psychiatric disabilities since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's testicular disability and acquired psychiatric disability is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a testicular disability and acquired psychiatric disability are inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

With respect to his testicular disability claim, the Veteran underwent a VA examination in August 2011.  The VA examiner determined that the Veteran's infertility and testicular atrophy were less likely as not related to service.  The VA examiner noted that a review of the Veteran's service treatment records reveals numerous respiratory, throat and sinus infections with elevated temperatures with the highest being 100 F.  It was noted that testicular/scrotal symptoms were not apparent during these illnesses, nor was treatment for an apparent STD or genitourinary illness.  The VA examiner stated that none of these URI type illnesses appear to have been of a protracted nature, of significant severity or to have resulted in considerable fevers.  The VA examiner stated that a fever in an adult is not considered dangerous until it reaches greater than 103 F according to the Mayo clinic.  It was noted that the Veteran's September 1989 was normal.  

The August 2011 VA examiner stated that problems with male fertility can be caused by a number of health issues and medical treatment including varicocele, infection retrograde ejaculation, lack of ejaculations, antibodies that attack sperm, tumors, undescended testicles, hormone imbalances, sperm duct defects, chromosome defects, celiac disease, and certain medications. 

A February 2014 VA addendum opinion was obtained.  The VA examiner noted that an atrophied (smaller) left testicle was observed in 1990.  He indicated that testicular atrophy is caused by hypogonadism or lack of or diminished testosterone production.  The VA examiner stated that a single atrophied testicle would not affect fertility and males will remain perfectly fertile after removal of a single testicle.  He noted that a review of the medical record shows no evidence of an illness or an event that would affect testicular function.  The VA examiner stated that a high sustained fever of greater than 103 degrees can affect testicular function however, resulting infertility is rare.  He concluded his opinion stating that there is no evidence of illness or event that would permanently aggravate a testicular condition beyond its natural progression.  There are no contradictory opinions of record. 

With respect to his acquired psychiatric disability claim, the Veteran underwent an August 2011 VA examination.  The VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood.  The VA examiner opined that the Veteran's condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness and also there is no evidence that the claimed condition clearly and unmistakably existed prior to service or that the claimed (memory) condition presently exists.  The VA examiner noted that there were no objective findings of memory impairment on cognitive testing and no evidence of memory impairment noted during the interview.  He stated that while service treatment records support the occurrence of two head injuries and a history of fever with oral lesions, they do not provide substantiation of residual cognitive sequela.  The VA examiner explained that the Veteran's examples of the impact of his reported memory impairment are not consistent with an acquired cognitive deficit.  However, the VA examiner noted that although the Veteran did endorse some symptoms of depression and his presentation is consistent with a diagnosis of adjustment disorder with depressed mood secondary to his financial problems, this diagnosis is not related to his military service.

The Veteran underwent a VA Traumatic Brain Injury examination in March 2014.  After examining the Veteran the VA examiner determined that it was less likely than not that the Veteran's claimed memory loss was incurred in or caused by service.  The VA examiner rationalized that a fever in an adult is not considered dangerous until it reaches greater than 103 F.  She noted that the fever recorded in service was 100 degrees and no sequela was noted that time.  The VA examiner stated that the Veteran's examinations in 1989 and 1990 also were negative for concerns of memory problems and that there were no complaints of memory loss in the available records until 2006, twenty one years after the fever of 100 degrees.  She noted that although the Veteran did have some head trauma while in service, separation examinations were negative for complaints of memory loss and the Veteran does not have evidence of a TBI. 

In a March 2014 addendum opinion the VA examiner noted that the Veteran had been able to give the examiner a detailed history, beginning in 1986 when he was out in the field and said he developed a high fever with blisters inside his mouth.  The VA examiner noted the Veteran's reports that his memory has never been the same after this incident.  The VA examiner noted reports that in 1987 he had struck his head on his truck as he was loading it but did not have any alteration of consciousness.  It was also noted that in 1989 he was knocked unconscious during an episode when he was marching and he had been struck by another service member.  The VA examiner noted that the Veteran was able to give him a detailed chronologic story as to all the jobs he had had since service.  The VA neurologist noted that he was hard pressed to recognize any cognitive difficulty in the Veteran.  He indicated that in view of the Veteran's ability to describe in detail the past quarter century, which he did not doubt the details as his wife of 28 years was there to corroborate, and based on results of prior testing, it was hard to identify a memory deficit. 

In light of the service treatment records, the Board has carefully considered these issues.  However, the Board finds that the August 2011 examinations and opinions and February 2014/March 2014 addendum opinions are adequate (overall) because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has fertility and acquired psychiatric issues related to his active service, as a lay person he is not competent to relate any current diagnoses of a testicular disability or an acquired psychiatric disability to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinions are outweighed by the medical opinions of the examiners. 

Therefore, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a testicular disability, to include sterility and testicular atrophy and for an acquired psychiatric disability, to include a disorder manifested by memory loss, depression, and an adjustment disability with depressed mood are not warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in December 2003 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  A March 2006 letter provided Dingess notice.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2006 notice, the matter was readjudicated in a May 2007 statement of the case.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his claims in August 2011 with addendum opinions in February 2014 and a TBI examination in March 2014. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claims for bilateral knee, bilateral ankle, back, bilateral leg weakness, cervical spine, testicular and acquired psychiatric disabilities have been met.  38 C.F.R. § 3.159(c)(4).  The efforts to address these issues, overall, have been highly significant.  Extensive examinations have been obtained.  The evidence overall, both facetal (in some cases the Veteran's own prior statements) and medical provides significant evidence against these claims.  Further examinations will not provide a basis to grant these claims. 

Discussion of the Veteran's May 2006 Decision Review Officer (DRO) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in July 2011 and April 2013.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the July 2011 and April 2013 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability, to include residuals of a fracture of the right tibia, is denied.

Service connection for a back disability is denied.

Service connection for bilateral leg weakness, to include as secondary to a back disability, is denied.

Service connection for a cervical spine disability is denied.

Service connection for a testicular disability, to include sterility and testicular atrophy, is denied.

Service connection for an acquired psychiatric disability, to include a disorder manifested by memory loss, depression, and an adjustment disability with depressed mood, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


